                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


DEEANN THORNE, on behalf of herself and
all others similarly situated,                     NO. 1:20-cv-05119-NGG-RML

                      Plaintiff,                   STIPULATION AND [PROPOSED]
       v.                                          ORDER REGARDING EXTENSION OF
                                                   TIME TO RESPOND TO COMPLAINT
SQUARE, INC. and SUTTON BANK,

                      Defendants.



                                      I. STIPULATION

       Plaintiff Deeann Thorne and Defendant Sutton Bank, by and through their respective

counsel, stipulate that Defendant Sutton Bank may have an extension of time, through and

including January 8, 2021, to respond to Plaintiff’s Complaint.

       DATED this 7th day of December, 2020.


 SCHLANGER LAW GROUP LLP                            HUNTON ANDREWS KURTH LLP

 By: /s/ Daniel A. Schlanger                        By: /s/ Aliza Malouf
    Daniel A. Schlanger                                Aliza Pescovitz Malouf
    9 East 40th Street, Suite 1300                     1445 Ross Avenue, Suite 3700
    New York, New York 10016                           Dallas, Texas 75202
    Telephone: (212) 500-6114                          Telephone: (214) 979-8229
    Facsimile: (646) 612-7996                          Email: amalouf@hunton.com
    Email: dschlanger@consumerprotection.net
                                                        Attorney for Defendant Sutton Bank
TERRELL MARSHALL LAW
 GROUP PLLC

By: /s/ Beth E. Terrell, Admitted Pro Hac Vice
  Beth E. Terrell, Admitted Pro Hac Vice
  Benjamin M. Drachler, Admitted Pro Hac Vice
  Brittany J. Glass, Pro Hac Vice Pending
  936 North 34th Street, Suite 300
  Seattle, Washington 98103-8869
  Telephone: (206) 816-6603
  Facsimile: (206) 319-5450
  Email: bterrell@terrellmarshall.com
  Email: bdrachler@terrellmarshall.com
  Email: bglass@terrellmarshall.com

Attorneys for Plaintiff




                                          -2-
                            II. ORDER

IT IS SO ORDERED.

DATED this _________ day of _______________________________, 2020.




                               UNITED STATES DISTRICT JUDGE




                                 -3-
                            CERTIFICATE OF SERVICE

   I certify that on December 7, 2020, the foregoing document was electronically filed with

the Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on

all counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.

                                                 /s/Aliza Malouf
                                                 Aliza Malouf




                                           -4-
